    18-10122-jlg       Doc 285      Filed 05/18/20 Entered 05/18/20 14:38:27                Main Document
                                                 Pg 1 of 1
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com

                                                              May 18, 2020

    By ECF & E-Mail
    Honorable James L. Garrity, Jr.
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, New York 10004-1408
    Garrity.chambers@nysb.uscourts.gov

                     Re:     Penny Ann Bradley
                             Chapter 11
                             Case No. 18-10122 (JLG)

    Dear Judge Garrity:

            This firm is special counsel to Penny Ann Bradley (the “Debtor”). I am pleased to report
    that the Debtor has resolved any and all claims with Russell & Lydia Pollack and the Stipulation
    has been executed by all parties. The settlement provides for the Pollack’s claim as filed in their
    Proof of Claim, to be reduced in amount and, as so reduced, to be allowed in a reduced amount.
    A letter agreement providing for such treatment will be filed shortly. In addition, the settlement
    provides for the Pollack’s reduced claim to be satisfied in full from funds to be paid by a third
    party.

            As a result, Pollack will be filing a letter with the Court withdrawing its Joinder of (a) the
    Atlas/NSM Motion to appoint a Trustee, (b) the US Trustee motion to appoint a Trustee, and
    (c) the Berman motion to appoint a Trustee. That letter will be filed shortly.

          We will file a short supplemental affirmation in support of the Debtor’s Berman 9019
    Motion and the Debtor’s Dismissal Motion shortly.

            Thank you for your consideration.

                                                              Respectfully submitted,
                                                              s/ Joseph S. Maniscalco
                                                              Joseph S. Maniscalco

    cc: Nolan E. Shanahan, Esq; Jacob S. Frumkin, Esq.;
        Daniel S. Alter, Esq.; Serene K. Nakano, Esq.;
        Kenneth Baum, Esq.; David Hartheimer, Esq.;
        Richard Levy, Esq.; Sandy Mayerson, Esq.;
        Marion R. Harris, Esq.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
